Case: 16-16300    Date Filed: 11/17/2017   Page: 1 of 2


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-16300
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:15-cr-00283-LSC-HGD-9


UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

ROYCE THERMON JOHNSON,
a.k.a. Tossie,
a.k.a. Scoe,

                                                         Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                               (November 17, 2017)

Before WILSON, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Victor Kelley, appointed counsel for Royce Johnson in this appeal, has

moved to withdraw from further representation of the appellant and has filed a
              Case: 16-16300     Date Filed: 11/17/2017   Page: 2 of 2


brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Johnson’s convictions and sentences are AFFIRMED.




                                          2